                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

WARREN EASTERLING,

                               Plaintiff,             :     Case No. 3:19-cv-112


                                                            Chief Judge Edmund A. Sargus, Jr.
       -   vs   -                                           Magistrate Judge Michael R. Merz

DONALD J. TRUMP, et al.,


                               Defendants.            :



     ORDER TO THE CLERK REGARDING ISSUANCE OF ALIAS
                       PROCESS


       The docket in the above case indicates that on July 5, 2019, the Clerk, through Deputy

Clerk Jeffrey Garey, issued to Plaintiff at his request an alias summons directed to the President

of the United States in care of the Attorney General of the United States at 950 Pennsylvania

Avenue Northwest in Washington, D.C.

       Original process directed to the President was issued by the Clerk on April 16, 2019, and

directed to be served at the purported U.S. Attorney’s Office at 221 East Fourth Street, Dayton,

Ohio (ECF No. 2, PageID 140). As the Magistrate Judge has pointed out to Plaintiff, that address

is a parking lot between St. Clair Street and Kenton Street in Dayton; no one, much less the United

States Attorney, has an office at that address.




                                                  1
       The Magistrate Judge had repeatedly ordered the Plaintiff to file proof of service in this

case which he has repeatedly failed to do. Deputy Clerk Garey has confirmed that, as with prior

process, Plaintiff did not tender any certified mail envelopes to the Clerk for serving the Alias

Summons, but merely took the paper and left, at least permitting the inference that he intends to

serve the summons himself, in violation of Fed.R.Civ.P. 4(c)(2).

       It is the Clerk’s duty to issue process on request if it is proper as to form. Fed.R.Civ.P.

4(b). At the same time, a summons constitutes an order of this Court that the party on whom its is

properly served respond within a time certain. The Court has a duty to ensure that its process is

not abused. Therefore is it hereby ORDERED that upon issuance of any additional process in this

case, the Clerk immediately present the undersigned with a copy of that process. Plaintiff is

cautioned that improper process will be quashed by the Court sua sponte.

       Plaintiff is ordered to file proof of the service made on the summons issued July 5, 2019

(ECF No. 34) in the form required by Fed.R.Civ.P. 4(l) as soon as it is made.



July 9, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                2
